UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



GALIQUOGI’ DINAH DEAS CADOCHE,

       Plaintiff,
               v.                                         Civil Action No. 18-1699 (JEB)
BANK OF NEW YORK MELLON, et al.,

       Defendants.


                                 MEMORANDUM OPINION

       Pro se Plaintiff Galiquogi’ Dinah Deas Cadoche filed an initial 124-page Complaint

against 42 Defendants, ranging from the “Bank of New York Mellon” to judicial officers to

courts, clerks, and lawyers, some of whom are identified by only a first name or a title. See ECF

No. 1. Although rather opaque, the thrust appeared to relate to “Environmental and Systematic

Racism, Trespass and Human Rights Violation-Degradation, rooted in the abolishment of

Plaintiff’s Aborigine Lands and Property Titles.” Id. at 6. In a Minute Order, the Court required

Cadoche to comply with Fed. R. Civ. P. 8(a)(1) and file an Amended Complaint that did not

exceed 40 pages. See Minute Order of Nov. 7, 2018. She did so on November 28, 2018, see

ECF No. 12, although this pleading, while much shorter, is as muddled as the last.

       The Amended Complaint declares it is an “Amended Alien Tort Claim.” Id. at 3

(footnote omitted). Cadoche claims to be “an enrolled tribal member of the GVHNAGE AMA

UWEYV tribe,” id. at 4, and asserts that Defendants’ efforts “to extinguish aboriginal title is

systematic discrimination and resulting from acts of environmental racism.” Id. at 6. The best

the Court can discern is that she is unhappy about some property being taken, but it is entirely

unclear who did what and when.

                                                 1
        In any event, service has not been properly accomplished. The Court issued a previous

Minute Order requiring Plaintiff, under Rule 4(m), to file proof of service on each Defendant by

February 7, 2019, or risk dismissal without prejudice. See Minute Order of Jan. 24, 2019. In her

affidavits filed on February 8, she includes for each Defendant a proof that says simply, “Mailed

to known address.” See ECF No. 17. For a few Defendants, she lists an address, but for the vast

majority, there is no way for the Court to know where the materials were sent. Yet even if she

had actually procured the mailing of a summons to each Defendant’s actual address, that still

would not constitute sufficient service under Rules 4(e)(1) for individuals, 4(h)(1) for entities,

and 4(j)(2) for state or local governments. As to individuals, this is the case because mere

mailing to individuals is insufficient in both D.C. and New York. See D.C. Super. Ct. R. 4(e)(2);

N.Y. C.P.L.R. 307, 308.

        The Court, accordingly, will issue a contemporaneous Order dismissing the case without

prejudice under Rule 4(m).

                                                      /s/ James E. Boasberg
                                                      JAMES E. BOASBERG
                                                      United States District Judge
Date:   February 12, 2019




                                                  2